DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims
The amendment/remarks received on 04/19/2020 have been entered and fully considered.  Claims 21-26 and 28-40 are pending.  Claims 1-20 and 27 are cancelled.  Claims 21, 26, and 39 are amended.  Claims 21-26 and 28-40 are examined herein.

Claim Rejections - 35 USC § 112, first paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-25, 33, 35-36, and 39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the 
Regarding claim 21, the claim recites “the battery cover including one or more first mechanical features … the vent cover including one or more second mechanical features, wherein the one or more second mechanical features is adapted to mate with the one or more first mechanical features, respectively”.  The specification as filed does not contain support for the claimed features.  It is noted that the specification states “the vent cover 130 includes a first snap or series of snaps 132 and a second snap or series of snaps 133, each of which are adapted to interact with recesses provided in the battery cover 120” and “when the vent cover 130 is provided to the second depth or position, a second snap or series of snaps 133 is mated with or introduced into a recess or recesses 124 in the battery cover 120.”  See the application publication at [0054], [0060]-[0061], and [0063].  The specification, however, does not contain support for the broadly recited “one or more first mechanical features” and “one or more second mechanical features” as recited in claim 21 or the snap features in claim 39.
Regarding claims 21 and 26, the claims each recite “wherein the baffles, ledges or obstructions are formed only on a bottom surface of the interior area.”  The specification as filed does not contain support for the claimed features.  The published application describes the projections 135 (e.g. baffles, ledges or obstructions) at paragraphs [0055] and [0065] and in Fig. 18.  Fig. 18 shows projections 135 on both the top and bottom surfaces of the interior area of the vent cover 130.  The upper figure of Fig. 18 shows the top surface of the interior area.  This can be seen from examining Figs. 8 and 18: Fig. 8 shows vent barrels 131 on the top surface of the interior area and only on a bottom surface of the interior area.  Claims 22-25 and 28-40 depend from claim 21 or 26 and are rejected for the same reason.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 21, 22, 24, 33, and 35-36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2006/0166081 A1 (“Sauter”) in view of US 5,683,830 (“Fritts”) and US 4,098,963 (“Mocas”).
Regarding claims 21 and 35-36, Sauter discloses a battery (Abstrct; Fig. 1) comprising:
a battery cover 130 including a plurality of cell vents 150 (“the fill tube holes”) defined by the battery cover 130, the battery cover including one or more first mechanical features (see the annotated Fig. 1, below; the one or more first mechanical features corresponding to the portion of the battery cover 130 that abuts or mates with the manifold pod vent 160);
a manifold pod vent 160 (“the vent cover”) covering the plurality of fill tube holes and having two atmospheric vents 180, 185 (Figs. 1, 2, 4; [0048], [0050]), the vent cover including one or more second mechanical features (see the annotated Fig. 1, below; the one or more second mechanical features corresponding to the portions of the manifold pod vent 160 that abut or mate with the battery cover 130 as indicated);
a plurality of downward protruding sections 170 (“the vent barrels”) provided on the vent cover so as to be provided into the one or more fill tube holes when the vent cover is attached to the battery cover (Figs. 1, 5; [0048]);
a labyrinth of passages or passageways disposed inside the vent cover between the fill tube holes and the vents (Figs. 2, 4; [0010]-[0012]);
a battery housing 100 joined to the battery cover 130 (Fig. 1; [0048]);
wherein the vent cover has first and second sidewalls, first and second endwalls, a top, and a bottom defining an interior area, the labyrinth being disposed in the interior area (Figs. 2-5, see also the walls forming the interior area in Figs. 8-10);
wherein the labyrinth is formed by a plurality of baffles or dams which form a path between the one or more vent barrels and the two vents 180, 185 ([0028]-[0031]), and 
wherein baffles 250 extend from a first wall of the plurality of walls (Figs. 2, 3; [0056], [0059]-[0060]).
Regarding recitations with respect to (1) keeping the electrolyte within the battery housing and the vent cover when the battery is moved from an upright position, (2) guiding the electrolyte into the battery housing when the battery returns to the upright position, and (3) allowing gases from each of the one or more vent barrels to vent from either of the two vents, these limitations have been considered and construed as inherent characteristics of the prior art.  See e.g. Sauter at [0041]-[0044] (1) and (2) and [0050] for (3).

    PNG
    media_image1.png
    479
    645
    media_image1.png
    Greyscale

Sauter does not expressly disclose at least one of the plurality of baffles, ledges or obstructions extends from a second wall of the plurality of walls.
Fritts discloses a leak resistant battery cover for storage batteries (Abstract; Figs. 4, 5).  Fritts teaches forming a labyrinth of passages 120, a portion of which is disposed around the perimeter of the battery (Figs. 4, 5; col. 8, lines 30-39).  Located along the various passages 126, 130 and 134 are a plurality of perpendicular horizontally extending partitions 142 and angled horizontally extending partitions 144.  The partitions 142, 144 provide a substantially obstructed path for electrolyte gas or liquid along the passages 126, 130 and 134.  The angled horizontally extending partitions 144 are preferably angled against the direction of electrolyte flow towards the atmospheric vent 
Modified Sauter does not expressly disclose the baffles, ledges or obstructions are formed only on a bottom surface of the interior area.
Mocas discloses a vented cap 10 for a multiple cell storage battery (Abstract; Fig. 4).  Mocas discloses the vented cap 10 comprises a base member 11 and a cover member 12.  The base member comprises a plurality of upwardly projecting interior wall portions 34a-34j for entrapment of battery electrolyte (Fig. 4; col. 4, lines 1-26).  As shown in Fig. 4 and described in the section cited above, the upwardly projecting KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 22, modified Sauter discloses the battery of claim 21.  Sauter further discloses the battery cover 130 is coupled to battery housing 100 via any number of techniques including heat sealing (i.e. a leak resistant seal between an inner volume of the battery and the environment ([0048]).
Regarding claim 24, modified Sauter discloses the battery of claim 21.  As shown in Fig. 1 of Sauter, the vent barrels 170 are provided offset from the center of the vent cover 160.  Therefore, the battery comprises keyed features to permit only properly aligned installation of the vent cover on the battery cover.
Regarding claim 33, modified Sauter discloses the battery of claim 21.  As shown in Figs. 2 and 4 of Sauter, the vent cover has first sidewall, a second sidewall, a first end wall, a second end wall, a top, and a bottom defining an interior area.  Claims 21 and 26 define the labyrinth as being formed by a plurality of baffles, ledges, or obstructions which form a path between the one or more vent barrels.  In view of this, Sauter appears to meet the claim limitation of extending across a width of the interior area (Sauter at Figs. 2 and 4).

Claims 23 and 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2006/0166081 A1 (“Sauter”) in view of US 5,683,830 (“Fritts”) and US 4,098,963 (“Mocas”) as applied to claims 21 and 24, above, and further in view of US 6,143,438 (“Geibl”).
Regarding claim 23, modified Sauter discloses the battery of claim 21.  Sauter is silent regarding a projecting ring formed on the peripheral face of at least one of the one or more vent barrels so as to extend along the peripheral direction of the vent barrels, wherein the vent barrels are provided into the one or more fill tube holes and the projecting rings help provide a liquid-tight between the projecting ring and the inner walls of one or more fill tube holes.
Geibl discloses a vent cap system for use in an electrochemical battery (Abstract).  Geibl teaches using a ring flange 48, 60 extending outward, away from a peripheral face of a vent barrel, to create a ring seal between vent cylinder 36, 38 and fill tube 104 when vent cap assembly 10 is positioned on battery housing 106 (Sauter at Fig. 3; col. 6, lines 57 – col. 7, line 28).  It would have been obvious to a person having ordinary skill in the art at the time of the invention to have formed a ring flange on the vent barrel as taught by Geibl to form a seal between the vent barrel and the fill tube.
Regarding claim 25, modified Sauter discloses the battery of claim 24 but is silent regarding the keyed features comprising a recessed portion on the vent cover and a projection on the battery cover that mate when the vent cover and battery cover are properly aligned.
Geibl discloses a vent cap system for use in an electrochemical battery (Abstract).  Geibl teaches the battery housing comprises a stepped recess 234 which .

Claims 26, 29, 31-32, and 37-38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2006/0166081 A1 (“Sauter”) in view of US 5,683,830 (“Fritts”), US 2008/0032186 A1 (“Muhe”), and US 4,098,963 (“Mocas”).
Regarding claims 26, 31-32, 34, and 37-38, Sauter discloses a battery (Abstrct; Fig. 1) comprising:
a battery cover 130 including a plurality of cell vents 150 (“the fill tube holes”) defined by the battery cover 130, the battery cover including one or more first mechanical features (see the annotated Fig. 1, below; the one or more first mechanical features corresponding to the portion of the battery cover 130 that abuts or mates with the manifold pod vent 160);
a manifold pod vent 160 (“the vent cover”) covering the plurality of fill tube holes and having two atmospheric vents 180, 185 (Figs. 1, 2, 4; [0048], [0050]), the vent cover including one or more second mechanical features (see the annotated Fig. 1, below; the 
a plurality of downward protruding sections 170 (“the vent barrels”) provided on the vent cover so as to be provided into the one or more fill tube holes when the vent cover is attached to the battery cover (Figs. 1, 5; [0048]);
a labyrinth of passages or passageways disposed inside the vent cover between the fill tube holes and the vents (Figs. 2, 4; [0010]-[0012]);
a battery housing 100 joined to the battery cover 130 (Fig. 1; [0048]);
wherein the vent cover has first and second sidewalls, first and second endwalls, a top, and a bottom defining an interior area, the labyrinth being disposed in the interior area (Figs. 2-5, see also the walls forming the interior area in Figs. 8-10);
wherein the labyrinth is formed by a plurality of baffles or dams which form a path between the one or more vent barrels and the two vents 180, 185 ([0028]-[0031]), and wherein the labyrinth substantially (i.e. partially) surrounds the one or more vent barrels (Figs. 2, 4) ([0041], [0043]-[0044], [0048], [0050], [0054]-[0055], [0059]); and
wherein baffles 250 extend from a first wall of the plurality of walls (Figs. 2, 3; [0056], [0059]-[0060]).
Regarding recitations with respect to (1) keeping the electrolyte within the battery housing and the vent cover when the battery is moved from an upright position, (2) guiding the electrolyte into the battery housing when the battery returns to the upright position, and (3) allowing gases from each of the one or more vent barrels to vent from either of the two vents, these limitations have been considered and construed as 
Sauter does not expressly disclose at least one of the plurality of baffles, ledges or obstructions extends from a second wall of the plurality of walls.
Fritts discloses a leak resistant battery cover for storage batteries (Abstract; Figs. 4, 5).  Fritts teaches forming a labyrinth of passages 120, a portion of which is disposed around the perimeter of the battery (Figs. 4, 5; col. 8, lines 30-39).  Located along the various passages 126, 130 and 134 are a plurality of perpendicular horizontally extending partitions 142 and angled horizontally extending partitions 144.  The partitions 142, 144 provide a substantially obstructed path for electrolyte gas or liquid along the passages 126, 130 and 134.  The angled horizontally extending partitions 144 are preferably angled against the direction of electrolyte flow towards the atmospheric vent 138.  The horizontally extending partitions 142, 144 extend from the side of the passages 126, 130, 134 towards the center thereof.  Preferably, these partitions 142, 144 are arranged to alternate along the passages 126, 130, 134 to provide more effective path obstruction without blocking the path entirely.  Furthermore, the horizontally extending partitions 142, 144 are positioned in a manner ensuring that electrolyte condensate will not lodge between the partitions 142, 144 or anywhere along the electrolyte path to effectively block the electrolyte path while in normal operation (col. 9, lines 4-22).  The angled horizontally extending partitions 144 are oriented in a manner preventing entrapment of electrolyte condensate during its return to a cell 18A-F (col. 10, lines 7-10).  It would have been obvious to a person having ordinary skill in the art at the time of the invention to have formed a perimeter portion of the labyrinth 
Modified Sauter is silent regarding one or more snap features on the vent cover; one or more recesses formed in the battery cover, wherein the one or more snap features is adapted to mate with the one or more recesses, respectively, and wherein at least one of the first sidewall and the second sidewall includes the one or more snap features.
Muhe discloses a battery and an attachment means for attaching a degassing channel system 1 to a lower cover 8 (Figs. 9-10).  Latching tabs 21 or spring snap-action hooks 22 (“one or more snap features”) are provided on the degassing channel system 1 and correspond to locking tabs 19 (“one or more recesses”).  This provides adequate surface pressure against projections 18, which are in the form of beads, and are provided there, in the area of openings.  The degassing channel system 1 is in this case simply inserted into the trough (which is formed by the walls 20) on the accumulator 6, and is locked there ([0042]-[0043]).  It would have been obvious to a person having ordinary skill in the art at the time of the invention to incorporate the concept of snap features and recesses as taught by Muhe to provide adequate surface pressure to seal the vent cover to the battery cover of modified Sauter.
Modified Sauter does not expressly disclose the baffles, ledges or obstructions are formed only on a bottom surface of the interior area.
Mocas discloses a vented cap 10 for a multiple cell storage battery (Abstract; Fig. 4).  Mocas discloses the vented cap 10 comprises a base member 11 and a cover member 12.  The base member comprises a plurality of upwardly projecting interior wall portions 34a-34j for entrapment of battery electrolyte (Fig. 4; col. 4, lines 1-26).  As shown in Fig. 4 and described in the section cited above, the upwardly projecting interior wall portions 34a-34j are only provided on the bottom surface of the interior area of the vented cap 10.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to provide the plurality of baffles, ledges or obstructions on only the bottom surface of the interior area as claimed because Mocas shows that this configuration is known in the art and would amount to substitution of one known configuration for another to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 29, modified Sauter discloses the battery cover of claim 26.  As shown in Fig. 1 of Sauter, the vent barrels 170 are provided offset from the center of the vent cover 160.  Therefore, the battery comprises keyed features to permit only properly aligned installation of the vent cover on the battery cover.
Regarding claim 34, modified Sauter discloses the battery cover of claim 26.  As shown in Figs. 2 and 4 of Sauter, the vent cover has first sidewall, a second sidewall, a first end wall, a second end wall, a top, and a bottom defining an interior area.  Claims 21 and 26 define the labyrinth as being formed by a plurality of baffles, ledges, or obstructions which form a path between the one or more vent barrels.  In view of this, Sauter appears to meet the claim limitation of extending across a width of the interior area (Sauter at Figs. 2 and 4).

Claims 28 and 30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2006/0166081 A1 (“Sauter”) in view of US 5,683,830 (“Fritts”), US 2008/0032186 A1 (“Muhe”), and US 4,098,963 (“Mocas”) as applied to claim 26 and 29, above, and further in view of US 6,143,438 (“Geibl”).
Regarding claim 28, modified Sauter discloses the battery cover of claim 26.  Sauter is silent regarding battery cover further comprising a projecting ring formed on the peripheral face of at least one of the one or more vent barrels so as to extend along the peripheral direction of the vent barrels, wherein the vent barrels are provided into the one or more fill tube holes and the projecting rings help provide a liquid-tight between the projecting ring and the inner walls of one or more fill tube holes (claim 28).
Geibl discloses a vent cap system for use in an electrochemical battery (Abstract).  Geibl teaches using a ring flange 48, 60 extending outward, away from a peripheral face of a vent barrel, to create a ring seal between vent cylinder 36, 38 and fill tube 104 when vent cap assembly 10 is positioned on battery housing 106 (Fig. 3; col. 6, lines 57 – col. 7, line 28).  It would have been obvious to a person having ordinary skill in the art at the time of the invention to have formed a ring flange on the vent barrel as taught by Geibl to form a seal between the vent barrel and the fill tube.
Regarding claim 30
Geibl discloses a vent cap system for use in an electrochemical battery (Abstract).  Geibl teaches the battery housing comprises a stepped recess 234 which protrudes from an upper surface of the cover and is complementary to shoulder portion 232 on the vent cap.  As shown in Fig. 9 of Sauter, the vent cap comprises a recess to mate with the stepped recess.  This allows for appropriate positioning of the vent cap on the battery housing (Sauter at Fig. 9; col. 7, line 65 – col. 8, line 5).  It would have been obvious to a person having ordinary skill in the art at the time of the invention to have formed a recessed portion on the vent cover and a projection on the battery cover that mate when the two are properly aligned as taught by Geibl to allow appropriate positioning of the vent cover on the battery cover.

Claims 39-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2006/0166081 A1 (“Sauter”) in view of US 5,683,830 (“Fritts”) and US 4,098,963 (“Mocas”) as applied to claim 21, above, and further in view of US 2008/0032186 A1 (“Muhe”).
Regarding claims 39-40, modified Sauter discloses the battery of claim 21 but is silent regarding each one of the first mechanical features including a first snap feature, respectively, and each one of the second mechanical features includes a second snap feature [claim 39] and the first snap feature includes a snap, and the second snap feature includes a recess [claim 40].
Muhe discloses a battery and an attachment means for attaching a degassing channel system 1 to a lower cover 8 (Figs. 9-10).  Latching tabs 21 or spring snap-action hooks 22 (“one or more snap features”) are provided on the degassing channel .

Response to Arguments
Applicant's arguments, see section Rejections under 35 U.S.C. 112, filed 04/19/2021, with respect to the rejection of claims 21-25, 33, 35-36, and 39 under pre-AIA  35 USC 112, first paragraph, have been fully considered but they are not persuasive.
Applicant argues that one of ordinary skill in the art would understand that a snap is a type of mechanical feature, specifically a mechanical fastener, and thus would understand that the claimed mechanical feature refers to the described snap feature.  The Office respectfully disagrees.  The scope of the term “mechanical feature” is significantly broader than “snap feature.”  It is believed that these terms share a genus-species type relationship.  The specification as filed does not convey support for the broader “mechanical feature” as claimed.
Applicant’s arguments, see section Rejections under 35 U.S.C. 112, filed 04/19/2021, with respect to the rejection of claims 39-40 under pre-AIA  35 USC 112, 
Applicant’s arguments, see section Rejections under 35 U.S.C. 103, filed 04/19/2021, with respect to the rejection(s) of claim(s) 21-26 and 28-40 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made further in view of US 4,098,963 (“Mocas”).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Scott Carrico whose telephone number is (571)270-5504.  The examiner can normally be reached on M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Robert Scott Carrico
Primary Examiner
Art Unit 1727



/Robert S Carrico/Primary Examiner, Art Unit 1727